Citation Nr: 0601302	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04- 37 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in West Haven, Connecticut




THE ISSUE

Entitlement to reimbursement for claimed unauthorized medical 
expenses incurred between 1998 and 2001.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








WITNESSES AT HEARING ON APPEAL

The veteran and her father and mother 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1976 to August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a decision by the VAMC.  

The veteran appeared for a hearing conducted at the Regional 
Office (RO) before the undersigned Veterans Law Judge in June 
2005.  



REMAND

The veteran contends that she is entitled to reimbursement of 
medical expenses incurred between 1998 and 2001.  She notes 
that her service-connected back disability is productive of 
constant severe pain and requires continuous medication.  

The veteran states that, when she left her private health 
care provider to come to VA in 1998, the pharmacy did not 
carry the type of pain medication she had previously used.  
Since this was the only type of medication that reduced her 
pain, she reports continuing to use her own money to buy it 
from a private pharmacy.  

VA eventually began to use her pain medication and she began 
to receive the medication at VA expense.  However, VA has 
refused to reimburse her for the money she spent to obtain 
her medication from private sources before this time. 

The veteran asserts that VA never informed her that prior 
approval was needed for outside treatment at VA expense.  

The veteran argues that the private pharmacy was the only 
source available, that the medication was required to 
maintain her lifestyle, and that considering the severity of 
her pain, it was an emergency situation.  

Although a folder from the VA medical center is available for 
review, the veteran's claims folder has not been provided to 
the Board.  

The Board also notes that the letter sent in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), failed to 
inform the veteran of the information and evidence necessary 
to substantiate her claim.  

The Board believes that this must be accomplished and a 
reasonable period afforded to the veteran to respond prior to 
readjudication of the claim.  

Furthermore, although the veteran has been supplied with a 
Statement of the Case, she has not been provided the 
controlling regulation in this matter, which is 38 C.F.R. 
§ 17.120.  The Board finds that the veteran must be sent a 
copy of this regulation and given an appropriate period of 
time to respond.  

Therefore, this matter is REMANDED to the RO for the 
following action: 

1.  VAMC must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The VAMC 
should provide the veteran with a letter 
which explains to her the evidence 
required to prevail in her claim for 
reimbursement of unauthorized medical 
expenses.  The letter should also explain 
what portion of the evidence will be 
obtained by VA and what portion will be 
obtained by the veteran.  Finally, the 
veteran should be told to submit copies of 
all billing statements and related 
prescription documentation for the claimed 
reimbursement benefits.  

2.  Appropriate steps also should be 
undertaken to obtain the veteran's claims 
folder from the RO and associate it with 
the record for review by the Board.  

3.  After the development requested above 
has been completed to the extent 
possible, VAMC should again review the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should contain all 
relevant law and regulations not 
previously provided to the veteran, 
including 38 C.F.R. § 17.120.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 


